54 F.3d 774NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Luther GREGORY, Jr., Defendant-Appellant.
No. 94-7496.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 20, 1995.Decided:  May 19, 1995.

Luther Gregory, Jr., Appellant Pro Se.  David Calhoun Stephens, Assistant United States Attorney, Greenville, SC, for Appellee.
D.S.C.
AFFIRMED.
Before WIDENER, WILKINSON, and KILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. Sec. 2255 (1988) motion.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Gregory, Nos.  CR-93-274, CA-94-1536-6-20-A (D.S.C. Nov. 16, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 As Appellant did not properly raise in the district court or preserve for appeal the ineffective counsel claim he sets out in his papers to this Court, we do not address it